JONES, J.
1. When the state tax commission acting under Sections 5612 to 5614, inclusive, General Code, has certified to the county auditor an increase in the aggregate values of separately «owned coal in taxing districts, as a class, one affected by .the increase has a complete administrative remedy furnished him by Sections 5609 and 5610. General Code (107 0. L. 43, 44), whereby valuations on specific parcels may be revised or corrected. Under those sections the fact may be determined whether the added valuations placed by the auditor on the specific parcels of property have been increased beyond their true value in money. If, on appeal t«o the tax commission, relief is denied, the taxpayer may institute error proceedings to reverse, vacate or modify its order, under the provisions of Section 5611-2, General Code (107 O. L. 551).
2. Such taxpayer must pursue the administrative and judicial remedies so provided. Failing to do so, he cannot avail himself of the provisions of Section 12075, General Code, by seeking to enjoin the collection of taxes resulting from the increased valuations.
Judgment reversed, and judgment for plaintiff in error.
Marshall, C. J., Matthias, Day, Allen and Kinkade, JJ., concur.